UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Samuel H, Mwabira-Simera et al }

Chante 4

VS. } Civil Action No.19-CV-3320 DLB
Morgan State University ef a/ }
}

SDetendants } ;
* # * * * *

Motion requesting Court to request Counsel represent Plaintiff aa

Pursuant to Federal Civil Procedure Rule 28 § 1915 4(e)(1) which allows any person unable to afford ,.
counsel in a Federal Civil Suit, Plaintiff honorably prays this court for good cause hereby the court ,
requests an attorney to represent him in the law suit for the following reasons.

(1) Pursuant to LCvR 83.10 (a) the court can request attorneys who are members in good standing to
assist or represent the needy in civil matters before this Court

(ii) By virtue of Morgan’s hate, racist policy, bigotry, Plaintiff is a victim and belongs to needy

category, yet relying on a powerful attorney in town.

(iii) The complex nature of this case forced Defendant Morgan ef a/ to abandon local, state and

Federal laws..

(iv) The complex nature of this case has forced Defendant Morgan State University et al to

add/change more attorneys including State Attorney General to represent them.

(v) The inability of the Court Appointed Counsel to represent Plaintiff in preserving the violations

which are injuries to justice because this case is challenging the Morgan State University ef al ’s
persistent and egregious racial discrimination in violation of Federal Protected Statutory Provisions.

Whereby Plaintiff in good faith honorably prays this court to request fully an attorney for a g00d
cause to represent Plaintiff

Respectfully submitted
Dae

Samuel H. Mwabira-Simera

4 E University Parkway, #ERICA,

— Baltimore, MD 21218

we (202)-641-0556

e Plaintiff
‘ CERTIFICATE OF SERVICE

I hereby certify that the Plaintiff's motion, was mailed by US Post Office return process on
02/20/2020 to all parties through the Office of the President& General Counsel, Morgan Staté ©
University, Dr. Wilson David President 1700 E Cold Spring Lane Baltimore MD 21251 and State
Attorney General 200 St Paul Place, Baltimore MD 21202

Respectfully submitted

_ samuel H. Mwabira-Simera

Mwebire Simera v. Mercer Medical Canter et af i 12
